CORRECTED ORDER
Petition for certification is granted, limited to the issues of residence and visitation pending the accelerated plenary hearing ordered by the Appellate Division; and it is further
ORDERED that pending the plenary hearing, James Edward Ranney and Nicolas Ranney need not remain resident in the State of New Jersey; and it is further
ORDERED that pending the plenary hearing, Theodore Scott Thornton shall not be entitled to visitation with Nicolas Ranney.
Jurisdiction is not retained.